Citation Nr: 0809443	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  05-10 867	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1991 to March 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, that denied the above claim.

In June 2007, the Board remanded the present matter for 
additional development and due process concerns.  The case 
has been returned for further appellate review.


FINDING OF FACT

A seizure disorder did not have its onset during active 
service or result from disease or injury in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
seizure disorder have not been met.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Post-service medical treatment records show that the veteran 
had been diagnosed as having complex partial seizures.  
Therefore, the first requirement for service connection for 
this claim, the existence of a current disability, is met.  
See Hickson, 12 Vet. App. at 253.  

The veteran contends that in April 1993 he sustained an 
inservice head injury that caused his seizure disorder.  
However, following a careful review of the record, the Board 
finds that the medical evidence from service does support his 
contention.  There is no record of the veteran having been 
injured in the head during service.  The record does show 
that the veteran was injured in the left eye in April 1993 
when a wrench slipped from his hand.  Treatment records show 
that he had mild to moderate tenderness with palpation of the 
left orbit and was diagnosed as having a contusion of the 
left eye.  In the report of medical history completed upon 
separation from service, the veteran denied ever having 
dizziness or fainting spells, headaches, a head injury, 
epilepsy or fits, or loss of memory or amnesia.  A physician 
noted that the veteran had an eye injury 2 years before, with 
no sequelae.  Separation examination revealed that the 
veteran's physical condition, including the head, face, neck 
and scalp, was normal.  

Post-service VA treatment records show that the veteran was 
diagnosed and treated for a seizure disorder; however, they 
do not show that the veteran's disorder had its onset during 
active service or is related to any in-service disease or 
injury.  The veteran was afforded several VA examinations in 
connection with this claim for a seizure disorder.  Prior to 
the June 2003 examination, in which he was diagnosed as 
having partial complex seizures, the veteran was not 
diagnosed as having any kind of seizure disorder.  The 
veteran stated during that examination that he and his family 
began noticing altered periods of consciousness only within 
the last several months before the examination.  Thus, the 
veteran dated the onset of the symptoms of his seizure 
disorder to approximately 7 years following separation.  The 
long time lapse between service and any documented evidence 
of treatment preponderates against a finding of a seizure 
disorder during service.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

Furthermore, VA examiners who conducted the June 2003, 
February 2004 and August 2007 examinations consistently 
opined that they did not think that the veteran's seizures 
were related to service.  The August 2007 examiner's opinion 
was offered in response to questions posed by the Board 
remand and included a detailed review of the entire claims 
folder.  He pointed out that there was no evidence of 
significant head trauma in service and that the veteran's 
seizures began 9 years after the injury to his left eyelid.  
The Board finds that this opinion has great probative weight 
as it was based upon a thorough review of the claims file and 
a physical examination and a clear rationale was provided, 
and is therefore found to be persuasive.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The record does not 
contain a competent opinion linking the veteran's current 
seizure disorder to service, and the medical evidence of 
record does not otherwise demonstrate it is related to 
service.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated March 2003.  Additional notice letters were sent 
in April 2006, October 2006, November 2006 and June 2007.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  The claim was 
subsequently readjudicated in April 2006, July 2006, and 
September 2007 supplemental statements of the case.  
Mayfield, 444 F.3d at 1328.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
etiology and severity of disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Service connection for a seizure disorder is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


